UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 DONALD G. JONES,

         Plaintiff,
                 v.                                          Civil Action No. 09-0616 (JDB)
 LOUISIANA STATE BAR
 ASSOCIATION, et al.,

         Defendants.



                                   MEMORANDUM OPINION

        Plaintiff, proceeding pro se, brings this action seeking recovery of $50 billion for the

victims of Hurricane Katrina and Hurricane Rita, $22 million in personal damages, and extensive

injunctive relief against attorneys at the law firm of Jones & Walker and other persons involved

in hurricane relief efforts and actions affecting plaintiff's Louisiana properties. In total, plaintiff

has named over 120 defendants, most of whom reside in Louisiana. On April 21, 2009, the

Court issued an order observing that venue was likely improper in this district because only

seven defendants are alleged to reside in the District of Columbia, with the rest of the 100-plus

defendants located primarily in Louisiana, where most of the property is located and the relevant

events took place. See Order at 1-2 & n.2 , ECF #5. The Court further determined that threshold

defenses under Rule 12(b) of the Federal Rules of Civil Procedure should be considered with

respect to the seven District of Columbia defendants, for if they were dismissed, it would likely

be appropriate to transfer venue to an appropriate judicial district lying within Louisiana pursuant
to 28 U.S.C. § 1404. Id. Those motions have now been filed and fully briefed.1

           The D.C. Bar moves to dismiss the complaint for lack of subject matter jurisdiction and

failure to state a claim upon which relief can be granted. The Jones Walker defendants in the

District of Columbia -- R. Christian Johnsen, Bill Cody, W. Russell King, Nancy Peele, Paul

Cambon and Norma Jane Sabiston ("Jones Walker DC Defendants") -- have separately moved to

dismiss on those same grounds.2 Plaintiff has responded to both motions and the matter is ripe

for resolution. For the reasons stated below, the Court will grant the motions to dismiss, and

then transfer the case to the Eastern District of Louisiana as to the remaining defendants.

                                           BACKGROUND

           The essence of plaintiff's prolix 143-page amended complaint with respect to the

defendants in the District of Columbia is that the Jones Walker attorneys misused their legal

licenses and violated numerous civil rights laws and the Constitution when they lobbied

Congress and other governmental agencies to secure various types of relief for their clients in the

wake of Hurricane Katrina and Hurricane Rita in 2005. See Am. Compl. at 79-92. As plaintiff

puts it:

           [the Jones Walker Defendants] misused their licenses when they lobbied Congress
           to pass legislation . . . which sent over $200 billion dollars of US HUD, DOC,
           CORPS OF ENGINEERS, FEMA, and such other well intended federal
           assistance, which has not restored plaintiff et al Communities . . . , but which in

           1
          For ease of reference, the Court will refer to defendants' memoranda in support of their
motions to dismiss as "D.C. Bar Mem." and "Jones Walker Mem.," respectively. Plaintiff has
filed several memoranda with the Court, which will be referred to by an abbreviated title and
ECF document number.
           2
          Cody and Sabiston deny plaintiff's contention that they are employed by the Jones
Walker law firm, but state they will treat plaintiff's factual allegations as true for purposes of the
motion to dismiss. See Jones Walker Mem. at 1 n.2. They also note that they have not been
served with process, but have joined in the Jones Walker motion to dismiss in the interest of
judicial economy. Id.

                                                   2
       fact has created industry . . . in areas which were not the true Congressional
       intended recipients of these billions of dollars of federal funds and programs. . . .

       . . . The [Jones Walker] Defendants misused their licenses when they built an
       interlocking fabric of experience, relationships, and expertise in getting Congress,
       and other State legislatures to approve legislation to appropriate funds under the
       disguise that it is in the "General Welfare of the Public," but in fact it has been
       designed to end up in the hands of those whom the Federal Law did not prescribe
       it for.

See Am. Compl. at 83, 87 (emphasis in original). Plaintiff recasts this allegation in numerous

ways throughout the Amended Complaint (id. at 79-92), but overall to the same effect -- that the

Jones Walker DC Defendants have served only the interests of their private business clients and

failed to serve the public welfare, in particular, the "true" victims of the hurricanes, i.e., "the Low

Income, the Handicapped, the less fortunate American people, whom were portrayed in their dire

plights at the Superdome, and the Convention Center, in the aftermath of hurricanes Katrina and

Rita." See Am. Compl. at 86.

       Because the Jones Walker DC Defendants are allegedly attorneys licensed to practice law

in the District, plaintiff also has sued the District of Columbia Bar ("D.C. Bar") based on his

belief that the D.C. Bar is responsible for licensing and disciplining attorneys and his belief that

the D.C. Bar has failed to fulfill its duties with respect to the Jones Walker attorneys. See Am.

Compl. at 12, 52. It bears noting at the outset that the D.C. Bar is not the entity that "licenses"

attorneys -- that duty falls to the District of Columbia Court of Appeals. D.C. Code § 11-2501.

Rather, the D.C. Bar is the "official arm" of the District of Columbia Court of Appeals that

manages those attorneys who have been admitted by the Court of Appeals to the practice of

law -- a matter of which this Court takes judicial notice. See Rules Governing the District of

Columbia Bar, Preamble & Rule 1.

       In any event, plaintiff alleges that the D.C. Bar has "fail[ed] to address numerous


                                                   3
complaints of fraud, unethical behavior, obvious conflicts of interest, falsifying of court

documents, and . . . continu[ed] to renew the licenses of these attorneys, in spite of obvious

evidence that they warrant disbarment, and/or suspension . . . ." Am. Compl. at 12. Plaintiff thus

seeks a judicial order requiring the D.C. Bar (and all other state licensing boards) to "review[]

and investigat[e]" the Jones Walker attorneys "to determine if suspension and/or disbarment is

warranted for these heinous violations." Id. at 92.

                                    STANDARD OF REVIEW

        "[I]n passing on a motion to dismiss, whether on the ground of lack of jurisdiction over

the subject matter or for failure to state a cause of action, the allegations of the complaint should

be construed favorably to the pleader." Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); see

Leatherman v. Tarrant Cty. Narcotics and Coordination Unit, 507 U.S. 163, 164 (1993); Phillips

v. Bureau of Prisons, 591 F.2d 966, 968 (D.C. Cir. 1979). Therefore, the factual allegations must

be presumed true, and plaintiff must be given every favorable inference that may be drawn from

the allegations of fact. Scheuer, 416 U.S. at 236; Sparrow v. United Air Lines, Inc., 216 F.3d
1111, 1113 (D.C. Cir. 2000). However, the Court need not accept as true "a legal conclusion

couched as a factual allegation," nor inferences that are unsupported by the facts set out in the

complaint. Trudeau v. Federal Trade Comm'n, 456 F.3d 178, 193 (D.C. Cir. 2006) (quoting

Papasan v. Allain, 478 U.S. 265, 286 (1986)).

        Under Rule 12(b)(1), the party seeking to invoke the jurisdiction of a federal court --

plaintiff here -- bears the burden of establishing that the court has jurisdiction. See US Ecology,

Inc. v. U.S. Dep't of Interior, 231 F.3d 20, 24 (D.C. Cir. 2000); see also Grand Lodge of Fraternal

Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C. 2001) (a court has an "affirmative

obligation to ensure that it is acting within the scope of its jurisdictional authority."); Pitney


                                                   4
Bowes, Inc. v. United States Postal Serv., 27 F. Supp. 2d 15, 19 (D.D.C. 1998). "'[P]laintiff's

factual allegations in the complaint . . . will bear closer scrutiny in resolving a 12(b)(1) motion'

than in resolving a 12(b)(6) motion for failure to state a claim." Grand Lodge, 185 F. Supp. 2d at

13-14 (quoting 5A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §

1350 (2d ed. 1987)). Additionally, a court may consider material other than the allegations of the

complaint in determining whether it has jurisdiction to hear the case, as long as it still accepts the

factual allegations in the complaint as true. See Jerome Stevens Pharmaceuticals, Inc. v. FDA,

402 F.3d 1249, 1253-54 (D.C. Cir. 2005); EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d
621, 624-25 n.3 (D.C. Cir. 1997); Herbert v. Nat'l Acad. of Scis., 974 F.2d 192, 197 (D.C.

Cir.1992).

        In reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court is mindful that all

that the Federal Rules of Civil Procedure require of a complaint is that it contain "'a short and

plain statement of the claim showing that the pleader is entitled to relief,' in order to 'give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.'" Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)); accord Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). Although "detailed

factual allegations" are not necessary to withstand a Rule 12(b)(6) motion to dismiss, to provide

the "grounds" of "entitle[ment] to relief," a plaintiff must furnish "more than labels and

conclusions" or "a formulaic recitation of the elements of a cause of action." Twombly, 550 U.S.

at 555-56; see also Papasan v. Allain, 478 U.S. 265, 286 (1986). "To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to 'state a claim to

relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. ___, 129 S. Ct. 1937, 1949 (2009)

(quoting Twombly, 550 U.S. at 570); Atherton v. District of Columbia Office of the Mayor, 567


                                                   5
F.3d 672, 681 (D.C. Cir. 2009). A complaint is plausible on its face "when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Iqbal, 129 S. Ct. at 1949.

                                            DISCUSSION

I.      Standing

        The D.C. Bar and the Jones Walker DC Defendants both move to dismiss the amended

complaint on the ground that plaintiff lacks standing to pursue the claims. It is well-settled that

there are three minimum elements necessary to establish standing:

        First, the plaintiff must have suffered an "injury in fact" -- an invasion of a legally
        protected interest which is (a) concrete and particularized, and (b) "actual or imminent,
        not 'conjectural' or 'hypothetical.'" Second, there must be a causal connection between the
        injury and the conduct complained of -- the injury has to be "fairly . . . trace[able] to the
        challenged action of the defendant, and not . . . th[e] result [of] the independent action of
        some third party not before the court." Third, it must be "likely," as opposed to merely
        "speculative," that the injury will be "redressed by a favorable decision."

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (citations and footnote omitted);

accord Center for Law and Educ. v. Dep't of Educ., 396 F.3d 1152, 1157 (D.C. Cir. 2005).

Defendants contend that plaintiff fails to meet any of these elements, although focusing on

causation and redressability.3 See D.C. Bar Mem. at 4-7; Jones Walker Mem. at 14-19.

        Defendants contend that plaintiff has not, and cannot, allege an injury "fairly traceable" to


        3
           Defendants suggest that plaintiff also has failed to establish injury-in-fact, but stress the
other two prongs for simplicity. See D.C. Bar Mem. at 5 n.2. The Court also has serious doubts
as to whether plaintiff has alleged injury-in-fact, in light of the generalized nature of his injury --
that is, the continued suffering of plaintiff and all others in the Louisiana area from an allegedly
inadequate and mismanaged federal and state response to Hurricanes Katrina and Rita. Injuries
which are "general rather than particularized are not sufficient to create standing." See Taitz v.
Obama, --- F. Supp. 2d ---, 2010 WL 1525030, at *2 (D.D.C. Apr. 14, 2010). Hence, a plaintiff
seeking "'relief that no more directly and tangibly benefits him than it does the public at large . . .
does not state an Article III case or controversy.'" Id. (quoting Lujan, 504 U.S. at 573-74).
However, the defendants have not briefed this aspect of standing, and hence the Court does not
rest its holding on the absence of injury-in-fact.

                                                   6
their conduct because his injury flows instead from the acts of third parties -- that is, Congress,

which enacted the legislation complained of, and other federal and local governmental bodies,

which allegedly implemented deficient, or otherwise mismanaged, hurricane relief programs The

Court agrees. Plaintiff simply fails to allege the manner in which the D.C. Bar or the Jones

Walker attorneys aggrieved plaintiff other than his wholly conclusory statement that their actions

deprived him of millions of dollars of hurricane relief monies that Congress and others should

have allocated more equitably. See Am. Compl. at 92 (conclusory allegation that he should be

awarded $22 million "personally for the damages caused by the Jones' defendants misuse of their

licenses" because they prevented plaintiff from benefitting from Congress's hurricane relief

legislation); Pl.'s Opp'n to Jones Walker Mot., ECF Doc. No. 35-1, at 21 (alleging that plaintiff

has "received not one dime" of Congressional hurricane relief monies). In other words, plaintiff's

injury -- his continued financial suffering after the devastation of the 2005 hurricanes -- is not

fairly traceable to the conduct of the D.C. Bar or the Jones Walker DC Defendants. Therefore,

plaintiff lacks standing to sue these defendants.

       Plaintiff lacks standing to pursue his claims against the D.C. Bar for a second reason.

The primary relief sought against the D.C. Bar -- an order requiring an investigation of the Jones

Walker attorneys -- would not redress any alleged injury plaintiff has suffered. As the D.C. Bar

points out, such an order would only relate to potentially prospective discipline against the Jones

Walker attorneys and would not ensure that plaintiff would receive any monetary damages from

them. See D.C. Bar Mem. at 7. Whether disciplinary action might result in the payment of

damages "can, at best, be termed only as speculative." See Linda R.S. v. Richard D., 410 U.S.
614, 618 (1973) (holding that "a citizen lacks standing to contest the policies of the prosecuting

authority when he himself is neither prosecuted nor threatened with prosecution," and noting the


                                                    7
speculative nature of any direct recovery by the citizen). In other words, plaintiff's injury is not

redressable by a favorable decision against the D.C. Bar, and hence, plaintiff lacks standing to

sue the D.C. Bar for this additional reason.

II.    The Jones Walker DC Defendants

       Even if plaintiff had standing to sue the Jones Walker DC attorneys or the D.C. Bar, his

complaint should be dismissed for failure to state a claim upon which relief can be granted. The

Jones Walker DC Defendants move to dismiss plaintiff's complaint on the ground that the

governmental petitioning of which plaintiff complains is immune from liability under the Noerr-

Pennington doctrine. See Jones Walker Mem. at 19-21. Under the Noerr-Pennington doctrine,

those who "petition[] the Government for redress of grievances, whether by efforts to influence

legislative or executive action or by seeking redress in court, [are] immune from liability" for

such activity under the First Amendment. Covad Commc'ns Co. v. Bell Atlantic Corp., 398 F.3d
666, 677 (D.C. Cir. 2005) (citing E.R.R. Presidents Conference v. Noerr Motor Freight, Inc., 365
U.S. 127, 136 (1961), and Cal. Motor Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 510

(1972)). An exception to that immunity is recognized where the defendants' activity is a "sham"

for "threats, intimidation, and other coercive measures," primarily to "harass or discriminate

against the plaintiff[]." See Smithfield Foods, Inc. v. United Food and Commercial Workers Int'l

Union, 593 F. Supp. 2d 840, 844 (E.D. Va. 2008).

       The Court has reviewed plaintiff's original and amended complaints, and his memoranda

in opposition to the Jones Walker motion to dismiss, and it is clear that all of plaintiff's

allegations against the Jones Walker DC Defendants solely concern their petitioning activities on

behalf of their clients before various governmental bodies. See Am. Compl. passim; Pl.'s Opp'n

to Jones Walker Mot., ECF Doc. No. 35, at 24-25 (contending that in petitioning Congress,


                                                  8
"Jones Walker . . . [acted] in their official capacity of Lobbyist for Laws, [and] . . . solely as an

Attorney Law Firm," and "PURELY FOR PROFITS"). Furthermore, none of the allegations

even remotely suggest that the Jones Walker DC Defendants used that petitioning activity as a

"sham" for the purpose of intimidating or harassing plaintiff or otherwise discriminating against

him. Accordingly, the Court holds that the Jones Walker DC Defendants are immune from

plaintiff's claims under the Noerr-Pennington doctrine.4

III.    The District of Columbia Bar

        The D.C. Bar contends that, even if plaintiff had standing to assert a claim against it, the

D.C. Bar should be dismissed from this case based on, inter alia, immunity against claims

challenging how it conducts the attorney disciplinary process. See D.C. Bar Mem. at 11-13. The

Court agrees.

        First, D.C. Bar Rule XI, § 19(a) provides for broad immunity to participants in the

disciplinary process. It states:

        (a) Immunity. Complaints submitted to the Board or Bar Counsel shall be
        absolutely privileged, and no claim or action predicated thereon may be instituted
        or maintained. Members of the Board, its employees, members of Hearing
        Committees, Bar Counsel, and all assistants and employees of Bar Counsel, all
        persons engaged in counseling, evaluating or monitoring other attorneys pursuant
        to a Board or Court order or a diversion agreement, and all assistants or
        employees of persons engaged in such counseling, evaluating or monitoring shall
        be immune from disciplinary complaint under this rule and from civil suit for any
        conduct in the course of their official duties.

Id. (emphasis added). The District of Columbia Court of Appeals promulgated this rule under


       4
          The Jones Walker DC Defendants also move to dismiss plaintiff's claims on the ground
that they did not have an attorney-client relationship with him and, hence, owed him no legal
duties. See Jones Walker Mem. at 9-14; Jones Walker Supplemental Mem. at 2-4; Jones Walker
Reply at 2-14; Pl.'s Opp'n, ECF Doc. No. 35, at 9-14, 20-21. However, plaintiff and defendants
both refer to facts outside of the complaint to make their arguments on this issue, and hence the
Court does not reach it in resolving the pending motions.

                                                   9
the statutory authority given to it by Congress to adopt rules concerning the "censure, suspension,

and expulsion" of bar members. See District of Columbia Court Reform and Criminal Procedure

Act of 1970, Pub. L. No. 91-358, §§ 11-2501, 11-2502, 84 Stat. 473, 521 (July 29, 1970); see

also Rules Governing the District of Columbia Bar, Preamble. Accordingly, suits against those

components of the D.C. Bar engaged in the disciplinary process are appropriately dismissed

based on the immunity conferred by this rule. See Thomas v. Knight, 257 F. Supp. 2d 86, 94

(D.D.C. 2003) (where defendants are "acting within the scope of their official duties as the

disciplinary arm of the [D.C. Court of Appeals], they are immune" from suit), aff'd, 2003 WL
22239653 (D.C.Cir. Sept. 24, 2003); Nwachukwu v. Rooney, 362 F. Supp. 2d 183, 192 (D.D.C.

2005) (noting that D.C. Bar Rule XI, § 19(a) grants those acting as the disciplinary arm of the

court -- there, the Bar Counsel -- "immunity from suit for any conduct in the course of their

official duties").

        Additionally, the common law also provides absolute immunity to the D.C. Bar with

respect to its decisions whether or not to initiate disciplinary proceedings. The D.C. Circuit has

held that another disciplinary arm of the District of Columbia Court of Appeals -- the Committee

on the Unauthorized Practice of Law -- is entitled to "the full protection of absolute immunity"

for its actions involved in the assessment of whether to initiate disciplinary proceedings. See

Simons v. Bellinger, 643 F.2d 774, 780 (D.C. Cir. 1980). The court explained that "the

Committee was performing, by delegation, the inherent judicial function of determining who is

authorized to practice law," and was "serv[ing] as an arm of the court." Id. Those same

principles apply to the D.C. Bar, which plaintiff has sued based on its alleged failure to disbar or

pursue some other disciplinary action against the Jones Walker attorneys. See Nwachukwu, 362
F. Supp. 2d at 192 (holding that "an allegedly wrongful decision not to initiate formal


                                                 10
proceedings . . . is judicial in nature" and, hence, entitled to absolute immunity under Simons v.

Bellinger, 643 F.2d at 780). Plaintiff objects to dismissal, invoking broad references to the

general duty of the D.C. Bar "to protect, defend, and honor the United States Constitution," and

the primacy of his Constitutional rights over any immunity doctrines. See Pl.'s Opp'n to D.C.

Bar's Mot., ECF Doc. No. 40, at 8-15. However, that rhetoric fails altogether to address the legal

standards that govern absolute immunity. In short, the D.C. Bar is shielded from plaintiff's

claims by the immunity set forth in D.C. Bar Rule XI, § 19(a) and the absolute immunity

attendant to its disciplinary functions as recognized in Simons v. Bellinger.

IV.     Venue

        Plaintiff has alleged that venue lies in the District of Columbia based on the actions of the

Jones Walker DC attorneys and the D.C. Bar. Am. Compl. at 12. The Court observed in its

initial order that a transfer of venue to Louisiana would likely be appropriate if the DC

defendants were dismissed, in light of the location of well over 100 defendants there and the

close nexus between the events alleged and that state. See Order at 2-3 (filed Apr. 21, 2009).5

        The general venue statute provides that: "For the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought." 28 U.S.C. § 1404(a). Here, virtually all of the remaining

named parties are located in Louisiana. These include the Louisiana State Bar Association and

its Board of Governors, two judges in the Eastern District of Louisiana, dozens of attorneys in




        5
          For example, plaintiff alleges that many of the Louisiana defendants misused their
professional licenses to pursue illegal seizures, sales, and attachments of his Louisiana properties
and to interfere with several lawsuits in state and federal courts located in Louisiana. See, e.g.,
Am. Compl. at 51-72, 95-97. The complaint further indicates that plaintiff was a resident of
Louisiana during much of the time period at issue. Id. at 59-70.

                                                   11
New Orleans or elsewhere in Jefferson Parish, and sheriffs located in Jefferson Parish. See Am.

Compl. at 13-40. Many of these parties appear to be the relevant witnesses as well. Since the

few defendants located in the District of Columbia have been dismissed, this case has no further

connection to this venue. Plainly, then, venue is appropriate in Louisiana, and in particular, in

the Eastern District of Louisiana (which covers New Orleans and the Jefferson Parish).

Therefore, pursuant to 28 U.S.C. § 1404, the Court concludes that it is in the interests of justice

to transfer this action to the Eastern District of Louisiana for the convenience of the parties and

witnesses and also considering the close nexus between the events alleged and that district.6

                                          CONCLUSION

        For the foregoing reasons, the Court will grant the motions to dismiss filed by the District

of Columbia Bar and the Jones Walker DC Defendants. With respect to the remaining

defendants, the Court will transfer this action to the Eastern District of Louisiana. A separate

order accompanies this memorandum opinion.



                                                              /s/
                                                      JOHN D. BATES
                                                  United States District Judge

Date:   September 16, 2010




        6
         Transfer of venue arguably is required under 28 U.S.C. § 1406(a) as well, which
provides for transfer where a case is filed in the wrong district.

                                                 12